           Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CARMEN WATSON,                              )
                                            )
                            Plaintiff,      )                    CIVIL ACTION
                                            )
v.                                          )                    No. 20-2577-KHV
                                            )
KILOLO KIJAKAZI,1                           )
Commissioner of Social Security,            )
                                            )
                            Defendant.      )
____________________________________________)

                               MEMORANDUM AND ORDER

       Plaintiff appeals the final decision of the Commissioner of Social Security to deny

disability and disability insurance benefits under Title II of the Social Security Act, 42 U.S.C.

§ 401 et seq., and supplemental security income (“SSI”) benefits under Title XVI of the Social

Security Act. For reasons stated below, the Court reverses the decision of the Commissioner and

remands this case for further proceedings consistent with this order.

                                    Procedural Background

       On December 30, 2017, plaintiff filed her applications for disability insurance benefits and

SSI. On both applications, plaintiff claimed a disability onset date of December 19, 2017. The

Social Security Administration (“SSA”) denied plaintiff’s benefit applications both initially and

on reconsideration.

       On November 26, 2019, following a video hearing on November 6, 2019, an administrative

law judge (“ALJ”) concluded that plaintiff was not under a disability as defined in the Social




       1
               On July 9, 2021, Kilolo Kijakazi was appointed Acting Commissioner of the Social
Security Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
Kijakazi is substituted for former Commissioner Andrew M. Saul as defendant in this suit.
           Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 2 of 18




Security Act and that she was not entitled to benefits. See Administrative Record (Doc. #11-1)

filed March 24, 2021 (“Tr.”) at 17–32. On September 21, 2020, the Appeals Council denied

plaintiff’s request for review. Id. at 5–7. Plaintiff appealed to this Court the final decision of the

Commissioner. The decision of the ALJ stands as the final decision of the Commissioner. See

42 U.S.C. § 405(g).

                                       Factual Background

       The following is a brief summary of the factual record.

       Plaintiff is 33 years old and alleges that she is disabled because of inflammatory arthritis

and chronic fatigue disorder.2 Plaintiff has past relevant work as a school bus driver and data entry

clerk. Tr. 30.

I.     Medical Evidence And Disability Determination Reports

       Between plaintiff’s onset date of December 19, 2017 and the ALJ’s decision on November

26, 2019, plaintiff visited numerous doctors and specialists and made multiple emergency room

visits. During these visits, plaintiff primarily complained of tender joints, fatigue and pain.

       Significantly, on September 7, 2017, Dr. Shirley Wang of the Center for Rheumatic

Diseases diagnosed plaintiff with inflammatory polyarthropathy. Id. at 486. The examination

found tender joints in plaintiff’s hands and feet and swollen joints in plaintiff’s hands, including

in the second, third and fourth joints in her left hand. Id. at 485. On January 31, 2018, during

plaintiff’s appointment for inflammatory polyarthropathy, Dr. Wang further diagnosed plaintiff

with rheumatoid arthritis. Id. at 466. Dr. Wang’s examination found continued swelling in



       2
                In her application to the SSA, plaintiff alleged that she could not work because of
arthritis, depression, anxiety, anemia, chronic pain, chronic fatigue and Vitamin D deficiency.
Tr. 263. In her appeal to this Court, plaintiff focuses on inflammatory arthritis and chronic fatigue
disorder.


                                                  2
          Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 3 of 18




plaintiff’s left hand, and Dr. Wang reported that plaintiff had “high inflammation levels in joints”

and was very fatigued. Id. at 465–66. By February of 2018, plaintiff was reporting arthritic flare-

ups four times a week, causing enough pain and fatigue that some days she reported being

immobile. Id. at 491.

         Plaintiff’s primary care physician prescribed medications to treat plaintiff for anxiety,

depression and attention deficit hyperactivity disorder.      Id. at 494.    On March 19, 2018,

psychologist Dr. Todd Schemmel diagnosed plaintiff with moderate major depressive disorder.

Id. Dr. Schemmel found that plaintiff had poor attention span and short-term memory but

concluded that she could consistently remember simple and intermediate instructions and had the

psychological and social capacity to interact with others. Id. at 493–94.

         Four medical professionals—Dr. Stanley Hutson, Dr. Judee Bland, Dr. Scott Shafer and

Dr. Jan Hunter—provided disability determination reports. Dr. Hutson and Dr. Bland provided

disability determination reports at initial determination, while Dr. Shafer and Dr. Hunter provided

reports at reconsideration. These disability determination reports are discussed in chronological

order.

         On March 3, 2018, Dr. Hutson, a psychologist, found that plaintiff “retains sufficient

mental capacity to carry out two-step commands with adequate persistence and pace but would

struggle with detailed or complex instructions.” Id. at 80. Dr. Hutson opined that plaintiff “would

benefit from having limited social demand in a work setting” but ultimately concluded that plaintiff

could adapt to work. Id.

         On April 23, 2018, Dr. Bland determined that plaintiff could occasionally lift or carry 20

pounds; frequently lift or carry ten pounds; stand or walk for about six hours a day; and sit for

about six hours a day. Id. at 77. She reported that plaintiff could occasionally climb, balance,



                                                 3
         Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 4 of 18




stoop, kneel, crouch and crawl. Id. at 77–78. Dr. Bland found that plaintiff’s arthritis was severe,

but she expected improvement and stated that “[plaintiff’s] condition is not expected to remain

severe for 12 months in a row to keep [plaintiff] from working.” Id. at 82.

       On October 22, 2018, Dr. Shafer, a psychologist, reached the same conclusions as

Dr. Hutson.    Id. at 133–35.    On October 24, 2018, Dr. Hunter found that plaintiff could

occasionally lift or carry 20 pounds; frequently lift or carry ten pounds; stand or walk for about six

hours a day; and sit for about six hours a day. Id. at 112. She reported that plaintiff could

occasionally climb, balance, stoop, kneel, crouch and crawl. Id. at 113. Dr. Hunter also found

manipulative limitations and reported that plaintiff could frequently, but not always, handle and

finger. Id. Dr. Hunter noted that an MRI of plaintiff’s back showed a stable disc bulge at L4–5

without significant narrowing. Id. at 114. Dr. Hunter concluded that plaintiff “would reasonably

be capable of light [residual functional capacity] by 12 months of duration” with treatment. Id. at

113.

II.    Plaintiff’s Testimony

       Plaintiff’s primary testimony as to her conditions and abilities came from (1) an SSA

Function Report (“Function Report”) which she completed and (2) her testimony before the ALJ.

       On February 9, 2018, plaintiff completed a Function Report. In that report, plaintiff wrote

that she could not work full hours and that her hands would “cramp badly, becoming very stiff

[and] painful, making it difficult/unsafe to steer the school bus.” Id. at 317. Plaintiff wrote that

her legs hurt while working and the pain would spread to her back. Id. She reported that on days

when she was unable to work, she spent about 18 hours lying down. Id. at 318. At this time,

plaintiff reported living with her sister, Sharon Watson. Id.

       Plaintiff wrote that on days when she worked, she would shower and dress; on days when



                                                  4
         Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 5 of 18




she could not work, she did not have the energy to dress. Id. Plaintiff reported that she would go

many days unbathed if she was in a lot of pain and that she rarely had the stamina to wash or comb

her hair. Id. Plaintiff wrote that on days when she was very fatigued, she would only eat a slice

of bread with her medications and that she usually could not stand in a hot kitchen, but she could

make a meal for herself once or twice a week. Id. at 319. Plaintiff reported that she went outside

several days a week and was able to drive. Id. at 320. Plaintiff wrote that she could walk “maybe

200 ft.” on a flat surface before needing to rest for ten to 15 minutes. Id. at 322.

       On November 6, 2019, plaintiff testified before the ALJ by video conference. Plaintiff

testified that she stopped working as a bus driver because of “back to back” flare-ups of arthritis.

Id. at 44. Plaintiff testified that specialists diagnosed her with a number of different conditions,

and she feels as if her body is “just falling apart.” Id. at 48–49.

       Plaintiff testified to her current conditions. Specifically, plaintiff testified that she has pain

that she deals with every day in her back, legs and hands. Id. at 47. Plaintiff testified that beyond

her daily pain, she continues to suffer arthritic flare-ups that leave her in bed “for days at a time.”

Id. When plaintiff experiences flare-ups, she does not bathe because she cannot get out bed. Id.

Plaintiff testified that when she can bathe, it may take her an hour to do so. Id. at 60–61. Plaintiff

testified that she has a flare-up every one or two weeks, but some flare-ups will last for three days.

Id. at 48. Plaintiff testified that she no longer lives with her sister, but her sister helps her and

cooks for her when she can. Id. at 47. Plaintiff testified that if she is able to eat, she will try to

order out to make it “less of a burden” on her family. Id.

       Plaintiff testified that she has been told that she has lupus, a condition that her paternal

relatives have. Id. at 48–49. She testified that she is sensitive to heat and cold and that cold makes

her everyday pain worse. Id. at 49. Plaintiff cannot tell when a flare-up is going to come on. Id.



                                                   5
         Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 6 of 18




Once a flare-up starts, she has difficulty breathing, her face swells and she develops a red “lupus

butterfly” rash. Id. at 50. Plaintiff testified that physical activity makes her everyday pain worse,

but she does not know what causes her flare-ups and can get them even if she has just stayed in

the house. Id. at 50–51.

        Plaintiff testified about the way her conditions affect her abilities. In particular, plaintiff

testified that she could lift 15 or 20 pounds if she had to but “couldn’t do it consistently.” Id.

at 54–55. Plaintiff testified that she can walk for around five minutes at a time without needing a

rest, depending on her pace, and that she can walk longer if she walks slowly. Id. at 55. Plaintiff

testified that she could not move or handle objects for very long without pain because her hands

are always swollen from rheumatoid arthritis. Id. at 65–66. Plaintiff testified that she could not

regularly lift levers or handles. Id. at 66.

        Plaintiff testified that she cannot complete many household tasks. Id. at 50–53. If she does

the dishes, she typically takes two hours because she needs to take three or four breaks. Id. at 51.

Plaintiff testified that on days she can get out and do errands, she is in “excruciating pain” after 45

minutes and needs to go home and lie down. Id. at 51–52. Plaintiff testified that flare-ups

significantly disrupt her sleep, as she gets an average of four hours of sleep when she has them.

Id. at 54. Plaintiff testified that she “hardly ever” cooks now and could not remember the last time

she cooked for herself. Id. at 60. Plaintiff testified that she is always worried about having a

flare-up. Id.

III.    Vocational Expert Opinion

        At the hearing before the ALJ, a vocational expert testified.           The ALJ posed two

hypothetical individuals to the vocational expert.

        First, the ALJ asked about a hypothetical individual who could lift and carry 20 pounds



                                                  6
         Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 7 of 18




occasionally and ten pounds frequently; could stand or walk six hours a day; could sit six hours a

day; could frequently balance, but could only occasionally climb, stoop, kneel, crouch and crawl;

could frequently handle and finger; could occasionally have exposure to vibration but could never

tolerate exposure to unprotected moving mechanical parts or unprotected heights; is mentally able

to perform one or two-step simple, routine repetitive tasks involving only simple work-related

decisions; and could tolerate occasional interaction with coworkers and supervisors but no

interaction with the public. Id. at 62. The vocational expert testified that this hypothetical person

could not perform any of plaintiff’s past work. Id.

       The ALJ then posed a second question, asking if this hypothetical person, with plaintiff’s

age, education and work experience, could perform other jobs in the national economy. Id. The

vocational expert testified that this hypothetical person could perform in a light, unskilled position

as a garment bagger, hand bander or dessert cup machine feeder as these positions are described

in the Dictionary of Operational Titles. Id. at 62–63. On questioning from plaintiff’s attorney, the

vocational expert testified that if this hypothetical person missed a day or half day of work each

week, that would rule out competitive employment. Id. at 63.

IV.    ALJ Findings

       On November 6, 2019, the ALJ denied benefits at step five, finding that plaintiff could

perform other work. In his order, the ALJ made the following findings:

       1. The claimant meets the insured status requirements of the Social Security Act
       through December 31, 2022.

       2. The claimant has not engaged in substantial gainful activity since December 19,
       2017, the alleged onset date (20 C.F.R. §§ 404.1571, et seq., and 416.971 et seq.).

       3. The claimant has the following severe impairments: inflammatory arthritis,
       degenerative disc disease in the lumbar spine, tachycardia, obesity, anxiety,
       depression and attention deficit disorder/attention deficit hyperactivity disorder (20
       C.F.R. §§ 404.1520(c) and 416.920(c)).

                                                  7
         Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 8 of 18




       4. The claimant does not have an impairment or combination of impairments that
       meets or medically equals the severity of one of the listed impairments in 20 C.F.R.
       Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526,
       416.920(d), 416.925 and 416.926).

       5. After careful consideration of the entire record, [the ALJ finds] that the claimant
       has the residual functional capacity to perform light work as defined in 20 C.F.R.
       §§ 404.1567(b) and 416.967(b) in that she can lift and/or carry up to 20 pounds
       occasionally and up to 10 pounds frequently; stand and/or walk for 6 hours in an 8-
       hour workday; and sit for 6 hours in an 8-hour workday. The claimant can
       occasionally climb ramps or stairs; occasionally climb ladders, ropes or scaffolds;
       can frequently balance; and can occasionally stoop, kneel, crouch and crawl. She
       can frequently handle and finger. She can occasionally tolerate exposure to
       vibration, but she can never tolerate exposure to unprotected moving mechanical
       parts or to unprotected heights. The claimant is able to perform one-to-two step,
       simple, routine and repetitive tasks, involving only simple work-related decisions
       with few, if any, workplace changes. Lastly, she can tolerate occasional interaction
       with coworkers and supervisors, but she can have no interaction with the public.

       6. The claimant is unable to perform any past relevant work (20 C.F.R. §§ 404.1565
       and 416.965).

       7. The claimant was born on February 25, 1986 and was 31 years old, which is
       defined as a younger individual age 18-49, on the alleged disability onset date (20
       C.F.R. §§ 404.1563 and 416.963).

       8. The claimant has at least a high school education and is able to communicate in
       English (20 C.F.R. §§ 404.1564 and 416.964).

       9. Transferability of job skills is not material to the determination of disability
       because using the Medical-Vocational Rules as a framework supports a finding that
       the claimant is “not disabled,” whether or not the claimant has transferable job skills
       (see SSR 92-41 and 20 C.F.R. Part 404, Subpart P, Appendix 2).

       10. Considering the claimant’s age, education, work experience and residual
       functional capacity, there are jobs that exist in significant numbers in the national
       economy that claimant can perform (20 C.F.R. §§ 404.1569, 404.1569(a), 416.969
       and 416.969(a)).

       11. The claimant has not been under a disability, as defined in the Social Security
       Act, from December 19, 2017, through the date of this decision (20 C.F.R.
       §§ 404.1520(g) and 416.920(g)).


Id. at 17–32.

                                                 8
         Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 9 of 18




                                       Standard Of Review

       The Court must determine whether the Commissioner’s decision is free from legal error

and supported by substantial evidence. Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. (quoting Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007)). It

requires “more than a scintilla, but less than a preponderance.” Id. (quoting Lax, 489 F.3d at 1084).

Evidence is not substantial if it is “overwhelmed by other evidence in the record or constitutes

mere conclusion.” Grogan v. Barnhart, 399 F.3d 1257, 1261–62 (10th Cir. 2005) (quoting

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992)). To determine if substantial evidence

supports the ALJ’s decision, the Court will not reweigh the evidence or retry the case, but will

examine the record as a whole, including anything that may undercut or detract from the

Commissioner’s findings. Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007).

                                             Analysis

       Plaintiff bears the burden of proving disability under the Social Security Act. See Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989). The Social Security Act defines “disability” as the

inability to engage in any substantial gainful activity for at least 12 months due to a medically

determinable impairment.     See 42 U.S.C. § 423(d)(1)(A). To determine whether a claimant is

under a disability, the Commissioner applies a five-step sequential evaluation: (1) whether the

claimant is currently working; (2) whether the claimant suffers from a severe impairment or

combination of impairments; (3) whether the impairment meets an impairment listed in

Appendix 1 of the relevant regulation; (4) whether the impairment prevents the claimant from

continuing her past relevant work; and (5) whether the impairment prevents the claimant from

doing any kind of work. See 20 C.F.R. §§ 404.1520(a)(4), 416.920. If the claimant satisfies steps



                                                 9
         Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 10 of 18




one, two and three, she will automatically be found disabled; if the claimant satisfies steps one and

two, but not three, she must satisfy step four. If step four is satisfied, the burden shifts to the

Commissioner to establish that the claimant can perform work in the national economy. See

Williams v. Bowen, 844 F.2d 748, 751 (10th Cir. 1988).

         Here, the ALJ denied benefits at step five, finding that plaintiff can perform other work in

the national economy. Plaintiff argues that (1) the ALJ’s finding that plaintiff’s impairments do

not meet the listed impairments for inflammatory arthritis (Listing 14.09) and chronic fatigue

(Social Security Ruling 14-1p) is not supported by substantial evidence and (2) the ALJ’s residual

functional capacity determination (“RFC”) is not supported by substantial evidence. Plaintiff asks

this Court to reverse the ALJ’s decision and direct an award of benefits, or in the alternative remand

the case for further fact finding on the issue of disability.

         The Court considers each issue in turn.

I.       Listed Impairments

         At step three, the ALJ must discuss the evidence and explain why he finds that the

individual is not disabled. Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996). A summary

conclusion that the individual’s impairments do not meet or equal any listed impairment “is beyond

meaningful judicial review.” Id. To show that an impairment or a combination of impairments

meets the requirements of a listing, a claimant must provide specific medical findings to support

each criterion for the impairment. Lax, 489 F.3d at 1085.

         Plaintiff argues that the ALJ erred in finding that her inflammatory arthritis does not meet

Listing 14.09 for inflammatory arthritis. Plaintiff also argues that the ALJ erred in not finding that

she suffers from chronic fatigue syndrome (“CFS”), as outlined in Social Security Ruling (“SSR”)

14-1p.



                                                   10
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 11 of 18




       A.      Inflammatory Arthritis

       The ALJ addressed Listing 14.09 for inflammatory arthritis. For Listing 14.09, plaintiff

must satisfy one of its four sections: 14.09(A), 14.09(B), 14.09(C) or 14.09(D).3 20 C.F.R. pt.

404, subpt. P, app. 1, § 14.09.

       Plaintiff claims that the ALJ erred because he failed to address whether she satisfied

14.09(D). The ALJ concluded that plaintiff did not meet 14.09(A), 14.09(B) or 14.09(C), but did

not discuss the evidence supporting this conclusion. Tr. 21. The ALJ cited Exhibit 8F in the

record, but the Court does not know what information the ALJ intended to reference because

Exhibit 8F is the psychiatric report from Dr. Schemmel, which is not related to plaintiff’s arthritis.

The ALJ did not mention 14.09(D).

       The Court agrees with plaintiff that the ALJ erred by not addressing whether plaintiff

satisfied 14.09(D). Defendant expressly admits that “the ALJ did not specifically address the

requirements of section D of Listing 14.09.” Commissioner’s Response Brief (Doc. #13) at 7.

Defendant argues that the ALJ did not commit reversible error because, in his analysis of plaintiff’s

mental impairments for Listing 12.04(B) (Depressive, bipolar and related disorders), he addressed



       3
               Listing 14.09(D) provides as follows:

       D. Repeated manifestations of inflammatory arthritis, with at least two of the
       constitutional symptoms or signs (severe fatigue, fever, malaise, or involuntary
       weight loss) and one of the following at the marked level:

       1.      Limitation of activities of daily living.

       2.      Limitation in maintaining social functioning.

       3.     Limitation in completing tasks in a timely manner due to deficiencies in
       concentration, persistence, or pace.

       20 C.F.R. pt. 404, subpt. P, app. 1, § 14.09(D).


                                                 11
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 12 of 18




requirements similar to Listing 14.09(D).       Id. at 7–10.   Some overlap exists between the

requirements for Listing 14.09(D) and Listing 12.04(B). Compare 20 C.F.R. pt. 404, subpt. P,

app. 1 § 14.09(D) (categories: limitations in activities of daily living, social functioning, and

completing tasks in a timely manner; limitations due to deficiencies in concentration, persistence

or pace) with 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.04(B) (categories: understand, remember, or

apply information; interact with others; concentrate, persist, or maintain pace; and adapt or manage

oneself). However, by failing to address Listing 14.09(D) or engage in a meaningful analysis of

Listing 14.09 broadly, the ALJ’s analysis does not touch on all of Listing 14.09(D)’s relevant

criteria, such as limitations on completing tasks in a timely manner. Further, without suggesting

how the ALJ should resolve the issue on remand, a cursory review of the record suggests that

plaintiff may satisfy section D. For instance, plaintiff’s Function Report and testimony show that

she struggles to complete tasks in a timely manner due to pain and fatigue. See, e.g., Tr. 51, 60–

61 (doing dishes takes two hours and bathing takes an hour instead of 20 minutes). Accordingly,

this error was not harmless.

       Because the ALJ failed to address section D of Listing 14.09, the Court must remand to the

Commissioner to determine whether plaintiff has an impairment or combination of impairments

that meets or equals the severity of Listing 14.09.

       B.      Chronic Fatigue Syndrome

       Plaintiff also argues that the ALJ erred by not finding that she suffered from the medically

determinable impairment of CFS. See SSR 14-1p, 2014 WL 1371245. SSR 14-1p states that in

order to establish CFS as a medically determinable impairment, an acceptable medical source must

diagnose plaintiff with CFS. Id. (“A person can establish that he or she has [a medically

determinable impairment] of CFS by providing appropriate evidence from an acceptable medical



                                                 12
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 13 of 18




source. A licensed physician (a medical or osteopathic doctor) is the only acceptable medical

source who can provide such evidence. . . . We will find that a person has [a medically determinable

impairment] of CFS if a licensed physician diagnosed CFS, and this diagnosis is not inconsistent

with the other evidence in the person’s case record.”).

       Plaintiff argues that she “reported that she is too fatigued to work or even care for herself”

yet the ALJ “made no findings regarding [CFS] despite significant evidence throughout the record

that one of [her] primary complaints and impairments was fatigue.” Plaintiff’s Social Security

Brief (Doc. #12) at 21–22. Fatigue is different than a medical diagnosis of CFS, however, and the

record does not contain any evidence of an acceptable medical source diagnosing plaintiff with

CFS. The ALJ only considers impairments that are medically determinable, i.e., are established

by objective medical evidence from an acceptable medical source. 20 C.F.R. § 416.921. Plaintiff’s

subjective complaints of fatigue are insufficient to establish CFS as the ALJ cannot use plaintiff’s

“statement of symptoms, a diagnosis, or a medical opinion” to establish the existence of an

impairment. Id. The ALJ therefore did not err by not addressing CFS.

II.    Residual Functional Capacity

       The RFC assessment must describe how the evidence supports the ALJ’s conclusion about

plaintiff’s impairments and must cite medical facts and nonmedical evidence. Social Security

Ruling 96-8p, 1996 WL 374184, at *2, 7 (July 2, 1996). As part of the narrative discussion of the

RFC assessment, the ALJ must explain how he considered and resolved any material

inconsistencies or ambiguities in the evidence. Id. at *7. In cases where symptoms (including

pain) are alleged, the RFC assessment must analyze the objective medical evidence and the

individual’s complaints of pain, resolve inconsistencies in the evidence and set forth a logical

explanation of how the symptoms affect the individual’s ability to work. Id.; see also Clifton, 79



                                                13
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 14 of 18




F.3d at 1009–10.

       A.      Mental Impairments

       In determining plaintiff’s RFC for mental impairments, the ALJ gave great weight to the

opinions of Dr. Hutson and Dr. Shafer. The ALJ found that their opinions regarding plaintiff’s

limitations and abilities were persuasive because they were consistent4 and supported by the

medical evidence in the record. Tr. 28–29. The ALJ also found that their opinions generally were

consistent with Dr. Schemmel’s findings from his mental status examination of plaintiff. Id.

Specifically, the ALJ noted how the doctors’ determination that plaintiff had limitations in

performing more complex tasks was in line with plaintiff’s poor performance in concentration and

attention span in her examination. Id.

       Plaintiff argues that the ALJ’s finding that she can have occasional interaction with

coworkers and supervisors is “completely contrary” to the evidence which the ALJ relied on from

Dr. Schemmel. Plaintiff’s Social Security Brief (Doc. #12) at 24. Plaintiff argues that Dr.

Schemmel’s evidence shows that she is “incapable of cooperating with authority figures, even with

healthcare professionals for her own benefit.” Id. The report that plaintiff cites, however, states

that plaintiff’s demeanor and behavior suggest that she is “capable of interacting with others (i.e.

public, coworkers, supervisors).” Tr. 494. The Court finds no subsequent report in the record

where Dr. Schemmel gives a different analysis.

       The Court further finds that the ALJ sufficiently discussed the medical and nonmedical

evidence in the record, including the reports of Dr. Hutson and Dr. Shafer, and explained that




       4
                The fact that the ALJ did not address how their reports match verbatim, with Dr.
Shafer’s report appearing to copy Dr. Hutson’s report, gives the Court pause. However, the Court
finds that the ALJ’s determination is supported by substantial evidence and does not address this
issue further.
                                                 14
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 15 of 18




“[plaintiff’s] descriptions of her daily activities are not limited to the extent one would expect to

associate with disabling mental impairments.” Id. at 20–25. The Court therefore finds that

substantial evidence supports the ALJ’s RFC determination as to plaintiff’s mental impairments.

       B.       Physical Impairments

       In determining plaintiff’s RFC for physical impairments, the ALJ gave more weight to

plaintiff’s 2018 Function Report than to plaintiff’s 2019 in-court testimony about the intensity and

limiting effects of her symptoms. Id. at 24. The ALJ found that plaintiff’s 2018 Function Report

“admits” that plaintiff can independently bathe, dress, maintain personal hygiene and feed herself,

even though plaintiff testified in 2019 that she experiences weekly flare-ups, cannot cook for

herself and cannot walk more than five minutes at a time. Id. The ALJ concluded that while

plaintiff may not be able to engage in all of her past activities and may take longer to perform a

task than she used to, she is “more active than [she] would be if all her allegations were consistent.”

Id. at 24–25.

       The ALJ overall gave greater weight to plaintiff’s older medical records, especially the

prior administrative medical findings from Dr. Bland and Dr. Hunter. Id. at 25. The ALJ noted

that while plaintiff’s testimony in November of 2019 alleges disabling limitations due to

inflammatory arthritis, her appointment in January of 2018 showed continued swelling only in the

three joints on plaintiff’s left hand but “no swelling, tenderness, or limitation in the remaining

twenty-five joints examined.” Id. The ALJ found that the “conservative nature and limited amount

of treatment” plaintiff has undergone do not support her allegations of disability. Id. In particular,

the ALJ opined that plaintiff’s medications for long-term joint pain were “conservative treatment

modalities.” Id. The ALJ also found that plaintiff’s MRI from July of 2018 did not demonstrate

disabling functional limitations. Id. The ALJ concluded that while plaintiff may have joint and



                                                  15
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 16 of 18




back pain, “the pattern of clinical findings and the conservative level of treatment she has received

does not support her allegations of disability.” Id. at 26.

       Plaintiff argues that the RFC is not supported by substantial evidence because the ALJ

relied on “stale” evidence for her severe arthritis, a degenerative disease. Plaintiff’s Social

Security Brief (Doc. #12) at 23. Indeed, more than a year passed between the dates that Dr. Bland

and Dr. Hunter provided disability determination reports and the date of the ALJ hearing, and more

than 18 months passed between the date plaintiff submitted her Function Report and the date of

the ALJ hearing. Plaintiff also argues that the ALJ believed plaintiff’s reports only when they “fit

his opinion of the case.” Id. at 23–24. Plaintiff points out that the ALJ relied on the Function

Report to support his determination that plaintiff can perform daily activities but disregarded any

information from the same report that did not support his conclusions. Id. For instance, the ALJ

referenced the Function Report to show that plaintiff can shower, dress and eat but ignored her

report that she was able to do those activities only some days and spent 18 hours lying down on

flare-up days. Id.

       The Court finds that substantial evidence does not support the ALJ’s RFC analysis as to

plaintiff’s physical impairments. First, the ALJ did not explain why he gave the opinions of Dr.

Bland and Dr. Hunter more weight when (1) they stated that plaintiff’s severe arthritis would

improve within 12 months and (2) at the ALJ hearing, more than a year after the disability reports,

plaintiff still was being treated at a similar level and reported that her condition had worsened.

Because plaintiff’s arthritis is central to her disability claim, the ALJ’s failure to reconcile the

previous disability reports with plaintiff’s continued condition was in error.

       Second, while the ALJ considered medical evidence (including the examinations of

plaintiff’s joints, the MRIs of plaintiff’s spine and medical reports showing that plaintiff had



                                                 16
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 17 of 18




normal gait and range of motion), he relied heavily on the daily activities which plaintiff included

in her 2018 Function Report to support his finding that plaintiff did not have significant physical

limitations. In particular, the ALJ pointed to plaintiff’s report that she could bathe, dress and feed

herself. However, the ALJ failed to address plaintiff’s report in that same Function Report that

she sometimes could not bathe for days or cook for most days of the week. Additionally, the ALJ

did not explain why he accepted plaintiff’s statements in her Function Report of February, 2018,

showing she was able to perform some tasks—but rejected her statements at the hearing in

November of 2019 regarding her abilities. See, e.g., Lawton v. Barnhart, 121 F. App’x 364, 375

(10th Cir. 2005) (reversing where ALJ did not explain why he rejected doctor’s opinion about

claimant’s hand limitations but accepted doctor’s opinion about claimant’s work ability).

       Based on plaintiff’s level of treatment, the ALJ also rejected plaintiff’s allegations of

disabling limitations. The ALJ found that plaintiff’s treatment had been limited and concluded

that she was maintained on “conservative treatment modalities of Soma and Norco”5 for joint pain.

Tr. 25. The ALJ did not explain, however, why those are conservative treatments in a way that

the Court can meaningfully review. Moreover, while the ALJ may consider daily activities in

determining credibility of testimony regarding pain or limitations, “the ALJ must keep in mind

that the sporadic performance of household tasks or work does not establish that a person is capable

of engaging in substantial gainful activity.” Tate v. Colvin, No. 15-4870-SAC, 2016 WL 4679942,

at *2 (D. Kan. Sept. 7, 2016) (fact that plaintiff prepared meals, ran errands, cared for a dog, cared

for personal hygiene, did simple housework, drove a car and shopped did not establish that plaintiff

could work at competitive level over eight-hour day). In short, the ALJ’s determination regarding




       5
               From the record, Soma and Norco appear to be medications.


                                                 17
        Case 2:20-cv-02577-KHV Document 14 Filed 08/26/21 Page 18 of 18




plaintiff’s physical limitations is not supported by substantial evidence because he failed to explain

why he accepted some of plaintiff’s statements regarding her abilities but not others.

       Because the ALJ’s RFC determination is not supported by substantial evidence, his

determination that plaintiff is capable of other work is likewise unsupported on this record. In

addition, the ALJ failed to address the issue of absenteeism at step five. The ALJ cites the

testimony of the vocational expert but does not address her testimony about how missing a day or

half day of work from the jobs she listed would rule out competitive employment. The ALJ does

not explain how plaintiff could avoid excessive absences due to fatigue and pain or address her

history of absences from her previous job due to pain and fatigue.

       In light of the aforementioned findings, the Court must remand to the Commissioner to

determine whether (1) plaintiff has an impairment or combination of impairments that meets or

equals the severity of Listing 14.09 for inflammatory arthritis and (2) plaintiff retains the residual

functional capacity to perform substantial gainful activities in light of her physical limitations.

       IT IS THEREFORE ORDERED that the final decision of the Commissioner is

REVERSED and REMANDED pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further

proceedings consistent with this memorandum and order.

       Dated this 26th day of August, 2021 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H. VRATIL
                                                       United States District Judge




                                                 18
